WHEELER, District Judge.
The importer in this case is a snake charmer, and imported 28 trained snakes, in her actual possession, and used by her in exhibitions of her skill in that profession, and which were not for sale. A duty was assessed upon them as animals. She claims they are free under paragraph 686 of the tariff act of 1890, which exempts “professional books, implements, instruments, and tools of trade, occupation or employment,” under such circumstances. A suggestion is made in argument that these words do not include animate things. One definition of “instrument” is: “One who, or that which, is made a means, or caused to serve a purpose.” Webst. Diet. “Instrument” 4. These snakes are clearly “instruments” within this definition. They are instruments with which she practices her profession, and are her professional instruments. As such, she seems to have been entitled to have them come with her, duty free. Decision of board reversed.